       15-01097-mew           Doc 84      Filed 02/06/19      Entered 02/06/19 15:29:53               Main Document
                                                             Pg 1 of 2


                                      UNITED STATES BANKRUPTCY COURT
                                           Southern District of New York

                                             MEDIATOR’S FINAL REPORT

1.   Case name: Blue Dog at 399 Inc.
2.   a. Case #: 15-10694-mew                b. Adversary # (if applic.): 15-1097-mew.
3.   Nature of dispute: Terms of Commercial Restaurant Lease .
4.   Date of mediator appointment: July 10, 2015 .
5.   a. Has case settled?:          Yes                                                   .
     [ ]Yes, before first meeting [ ]Yes, in mediation [X ]Yes, after mediation, if you know [ ]Case did not settle
     b. If settled, how long from appointment to settlement of case?:              3yrs
.
     c. What were the principal terms of the settlement? (Annex a brief description if necessary): See Doc # 77 in 15-1097       .

                                                                                                                                      .
6.   a. What was total fee?:$          N/A b. How was it paid?:           N/A
.
7.   Please list persons in attendance (including party association, i.e., defendant, plaintiff):
     (Mediator)                                                                                                                      .
                                                                                                                             .
                                                                                                                                     .
8.   Please provide the names, addresses, and telephone numbers of counsel:
     Name:               SEE ATTACHED                             Name:                                                               .
     Address:                                                    Address:                                                                .
                                                                                                                                      .
     Phone:                                                       Phone:                                                                 .
     Name:                                                        Name:                                                              .
     Address:                                                     Address:                                                               .
                                                                                                                                      .
     Phone:                                                       Phone:                                                                 .
         15-01097-mew      Doc 84    Filed 02/06/19    Entered 02/06/19 15:29:53   Main Document
                                                      Pg 2 of 2


Signature of Mediator: /s/ James L. Garrity, Jr             Date: 2/6/2019     .
       Address : One Bowling Green, New York, New York 10004 .
Phone: 212-284-4097.
